Case 4:19-cv-11634-MFL-KGA ECF No. 22, PageID.131 Filed 03/05/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

SHANA SMALLWOOD,

      Plaintiff,                                Case No. 19-cv-11634
                                                Hon. Matthew F. Leitman
v.

IA PROPERTIES,

     Defendant.
__________________________________________________________________/

                                JUDGMENT

      In accordance with the Order issued on this date, IT IS ORDERED AND

ADJUDGED that judgment is entered in favor of Defendant and against Plaintiff.

                                           KINIKIA D. ESSIX
                                           CLERK OF THE COURT

                                           By: s/Holly A. Monda
                                           Deputy Clerk

Approved:
s/Matthew F. Leitman________               Dated: March 5, 2021
Matthew F. Leitman                         Flint, Michigan
United States District Court




                                       1
